                                                                  I.   FILED        _       LODGED
                                                                       RECEIVED     _       COPY

 1   STACI BURK
     2487 S. GILBERT RD.# 106-609
                                                                          APR   2 8 2021        ~
 2   Gilbert, Arizona 85295                                      CLERK U S DISTRICT COURT
                                                                    DISTRICT OF ARIZONA
 3   (480) 343-4518                                              BY                DEPUTY
     staci@asu.edu
 4   Representing Self

 5
 6

 7
                          UNITED STATES DISTRICT COURT OF ARIZONA
 8

 9

10

11

12
     STACI BURK, representing herself,
13                                                     CV21-00757-PHX-SPL

14
15   vs.

16
     ARIZONA DEMOCRATIC PARTY, an                        EXP ARTE REQUEST FOR
17   Arizona political party and political action        EMERGENCY INJUNCTIVE
     committee; and STEVE GALLARDO, in                   RELIEF AND TEMPORARY
18
     his official capacity, Plaintiffs, KAREN            RESTRAINING ORDER
19   FANN, in her official capacity as President
     of the Arizona Senate; WARREN
20   PETERSEN, in his official capacity as
     Chairman of the Senate Judiciary
21   Committee; KEN BENNETT, in his
     official capacity as the liaison of the
22
     Arizona Senate; and CYBER NINJAS,
23   INC., a Florida corporation, Defendants.       THIS DOCUMENT IS lillJ. IN PROPER FORM ACCQRmNG
                                                    TO FEDERAL AND/OR LOCAL RULES AND PRACTICEffi
                                                    AND IS SUBJECT TO REJacTJON BY nm COURT.
24
                                                    ItEFERENCE    l f... C, V L >
                                                                        fltwl~ N~~s~~)
                                                                                        f ':{


25

26
27
28
 1      Pursuant to Fed. R. Civ. Proc. 65(b) Petitioner Staci Burk respectfully requests this Court

 2   grant an emergency temporary restraining order to stop Respondents Karen Fann, Warren
 3
     Petersen, Ken Be1mett, and CyberNinjas from engaging in active and ongoing spoliation of
 4
     evidence in violation of 18 U.S. Code § 1519 and Respondent Gallardo from engaging in the
 5
     ongoing shredding and destruction of 2020 election material in violation of 52 U.S.C. §20701
 6
 7   subject to proceeding currently pending before the United States Supreme Court in Case No. 20-

 8   1243 Burk v. Ducey, et al

 9
                                      JURISDICTION AND VENUE
10
11       Petitioner is an Arizona resident and this matter involves alleged ongoing violations of

12   Federal Law related to a pending matter before the United States Supreme Court.

13
         All Respondents are either organizations and or officials conducting business in Arizona.
14

15       Thus, this Court has subject matter jurisdiction and it is the appropriate venue.

16
                                             MEMORANDUM
17

18     On December 7, 2020, Petitioner Staci Burk filed an election contest in Pinal County Superior

19   Court under A.RS. 16-672 contesting the 2020 election and seeking access to the paper ba1lots

20   under A.R.S. 16-677 to conduct a forensic examination for fingerprint evidence. In this action
21
     Burk also filed claims of minority related vote denial and voter suppression. In short her
22
     Fourteenth Amendment claim was that she was illegally denied her right to vote because her
23
     registration was illegally cancelled, while ineligible ballots were counted.
24

25      Ignoring her Constitutional claims of Equal Protection and vote denial appropriately pied in

26   her complaint, the Pinal County Court denied her election contest claim without a hearing in

27   pretrial dismissal on the grounds she did not vote in the 2020 election. Also ignoring her
28
     Constitutional claim of vote denial properly pled in her opening brief, the Arizona Supreme Court
                                                    -2-
 1   denied her claim on the grounds that the Courts are not the proper way to register to vote and that

 2   she did not file a timely complaint verification along with her complaint on December 7, 2020. At
 3
     the filing counter on December 7, 2020, Burk presented a timely verification and summons with
 4
     her complaint and these forms were rejected at the filing counter by the clerk. The Pinal County
 5
     court administration openly admits this mistake and and has stated that they were not used to
 6

 7   election challenge cases and should not have rejected those documents on December 7, 2020.

 8   Burk filed an amended complaint on December 8, 2020 with the proper verification and

 9   summons.
10

11
        On March 3, 2020, Burk filed a Petition for Certiorari with the United States Supreme Court.
12
     The U.S. Supreme Court scheduled her case for discussion and hearing at the Conference to be
13
     held April 30, 2021. Case No. 20-1243 Burk v. Ducey, et al
14

15       On January 12, 2021 President Fann and Chaim1an Petersen jointly issued pursuant to A.R.S.

16   § 41-1151 subpoenas duces tecum to the Maricopa County Board of Supervisors, the Maricopa

17   County Recorder and the Maricopa County Treasurer, seeking access to, or the production of,
18
     documents, information and materials relating to the casting and tabulation of ballots in
19
     connection with the November 3, 2020 general election, including vote tabulation devices and
20
     original hard copies of all ballots cast in the election. Maricopa County contested the validity of
21
22   the subpoenas and the Superior Court ruled on February 25, 2021 that the subpoenas were "legal

23   and enforceable." Maricopa County v. Fann, Maricopa County Superior Court No. 2020-016840,

24   Minute Entry dated Feb. 25, 2021. Declining to appeal, the County thereupon complied with the

25   subpoenas and the audit commenced on April 22, 2021. The Senate President appointed former
26
     Secretary of State Ken Bennett to oversee the audit on the Senate's behalf. On the afternoon of
27
     April 22-the Arizona Democratic Party and Maricopa County Supervisor Steve Gallardo, acting
28
                                                    -3-
 1   in his personal capacity- filed suit in the Superior Court and sought a temporary restraining
 2   order suspending the audit.
 3
         Petitioner filed a Motion to Intervene in that action alleging she had been trying to gain access
 4
     to the ballots at issue since filing her election contest on December 7, 2020, and that case is now
 5
     at the United States Supreme Court. Burk asserted the way the audit ,vas being conducted was
 6

 7   actually destroying the evidence she sought in her U.S. Supreme Court case. The spoliation of

 8   evidence is being done by auditors having multiple volunteers handle the ballots and contaminate

 9   any forensic fingerprint analysis Petitioner intended to conduct should her case prevail, and she
10
     gain ballot access under A.R.S. 16-677.
11
        During the hearing on April 27, 2021, at the point in the hearing when the Court began
12
     discussing Petitioners Motion to Intervene, a computer glitch dropped Petitioner from the hearing.
13
     The Court allowed all lawyers to present arguments in opposition to Petitioners Intervening
14
15   request while the Court and lawyers knew or should have known Petitioner was not present

16   because the zoom screen showed Petitioner was in the vhiual ''waiting room" on everyone's
17   computer screens. (see Ex A for screen display) https://www.ntd.com/live-arizona-maricopa-
18
     county-election-audit-
19
     hearing_603970.html?tbclid=I w AR3k_nQQT2j9nkQv6h VEsWtOgeMmnsp23NPmcTRkw-
20
     7DYksoHAt4SVi7Ny A
21

22      While Petitioner was excluded from the hearing, attorney for the audit firm Cyber Ninjas

23   Alexander Kolodin was allowed to present false information that the Attorney Generals office had

24   investigated the issue and found no evidence. That is false. Kolodin knew Petitioner was pursing
25   her case-and it was not investigated as she had spoken with him and was listed as a witness in the
26
     election challenge lawsuit he filed on behalf of Sidney Powell which was dismissed. Kolodin
27
     knew or should have known it was not until just recently the Attorney General's office began
28
                                                    -4-
 1   looking into Petitioners allegations for the first time after pressure. The AG's office has delayed
 2   its investigation because Petitioner has been in the hospital, even though Petitioner requested they
 3
     move forward investigating even with her hospitalization (Ex B, recent emails with AG's office).
 4
        Thus, at this time no law enforcement agency or Court has yet investigated Petitioners
 5
     allegations aml evidence. Petitioner is actively trying to stop the spoliation of evidence so that a
 6
 7   legitimate investigation can be done. Especially given their own active and pending investigation,

 8   Petitioner requested the Arizona Attorney General also stop the destruction of evidence and

 9   discuss pursing an investigation. (Ex C). Their office has taken no action to halt the audit.
10
        The Alaska Depaiiment of Elections has used this same type of forensic fingerprint analysis in
11
     a ballot fraud investigation.
12
     https://www.americanthinker.com/blog/2020/11 /can_fraudulent_ballots_be_identified_.html
13
        In this analysis once election staff are excluded, latent fingerprint analysis is used to detect
14

15   patterns of the same individual or a few individuals handing a large batch of ballots provides

16   evidence of fraud.
17      With the Koch confession and evidence in Petitioners U.S. Supreme Court case~ this type of
18
     forensic analysis can prove election fraud should she prevail in her current pending case.
19
         An emergency exists because between now and April 30, 2021, Respondents are continuing to
20
     engage in the active spoliation of the ballots via the audit. Thus, Petitioner seeks this emergency
21
22   exparte temporary restraining order to halt the spoliation of evidence at issue in an ongoing

23   Federal proceeding. Petitioner does not want to stop a legitimate audit. In fact, she wants a

24   legitimate audit. She only seeks to halt spoliation and destruction of evidence through an
25   illegitimate audit.
26
        In open Court, Respondent Counsel and Judge Mmiin reiterated the Senate audit has no
27
     connection to the 2020 election along with plans of the Senate to sine die next week before the
28
                                                     -5-
 I   audit is completed, there is no reason a temporary restraining order issued by this Court would

 2   prejudice Respondents when weighed against spoliation of evidence in the cunent pending
 3
     Federal action. In fact, it is prudent to halt the effort pending the SCOTUS decision at
 4
     Conference, or at least act to halt the spoliation of evidence.
 5

 6                BACKGROUND AND SERIOUSNESS OF EVIDENCE AT ISSUE
 7
         Burk filed her election contest when she sought to report very serious election violation
 8

 9   allegations to law enforcement and members of the Senate. On November 25~ 2020, before

IO   certification of the election, Burk sent Senate Judiciarv Chair Defendant Petersen an audio

11   recorded confession of a man who confessed to takjng illegal ballots from a foreign plane and
12
     into the Maricopa County Election Center. According to the confession, those ballots did
13
     influence the 2020 election in favor of Biden. (Ex. D). In a follow up call in early December
14
     2020, Burk spoke with Defendant Petersen requesting Senate intervention. Petersen told Burk the
15
     Legislature does not have the ability to hear fraud cases and take testimony, that is for the Courts.
16

17   Burk also spoke ,vith other Senate Republicans who also stated there was nothing that cou]d be

18   done.

19       In the record before the U.S. Supreme Court is the transcript excerpt presented in the lower
20
     courts of an audio recorded confession from a man named Scott Koch confessing to the crime of
21
     transporting iJlegal ballots. According to his associate Shawn Wilson, Koch is former law
22
     enforcement deputy having Department of Defense security clearance for the Sky Harbor and
23

24   Williams Gateway tarmac access. Due to unique circumstances believing Burk already had video

25   evidence of his illegal activities on the airstrip, Koch sought out Burk and while Burk secretly

26   recorded using her iPhone, Koch confessed that he and "his guys," removed fraudulent ballots
27
     favoring Biden from a plane and took them to the Maricopa County Election Center. (Transcript
28
                                                     -6-
 1   of confession excerpt Ex. D). An affidavit of an eyewitness corroborates Koch's story placing he

 2   and his associate Shawn Wilson, behind the secure line at the ballot tabulation center while
 3
     ballots were being tabulated. (Ex. E).
 4
         Under A.R.S. § Rules of Evid., Rule 804(b), the following statements are excluded by the rule
 5
     against hearsay if the declarant is unavailable as a witness: (3) Statement Against Interest. A
 6

 7   statement that: (A) a reasonable person in the declarant's position would have made only if the

 8   person believed it to be true because, when made, it was so contrary to the declarant's proprietary

 9   or pecuniary interest or had so great a tendency to invalidate the declarant' s claim against
10
     someone else or to expose the declarant to civil or criminal liability; and (B) is supported by
11
     corroborating circwnstances that clearly indicate its trustworthiness, if it is offered in a criminal
12
     case as one that tends to expose the declarant to criminal liability. Even if Koch is unavailable to
13
     testify, Koch's audio recorded confession is admissible to prove the truth of the matter asserted
14

15   under Rule 804(b)(3 )(A). It is would also be admissible in a criminal case under Rule

16   804(b)(3)(B), since there is a corroborating eyewitness who provided an affidavit and is willing to

17   testify. (Ex. E)
18
         Petitioner also reported these allegations to the local police, Pinal County Sheriff Mark
19
     Lamb, as well as Arizona Attorney General's Office in early November. Burk did not receive a
20
     response from the Arizona Attorney General's Office until March 30, 2021.
21
22       In November 2020, Petitioner reached out to Congressman Andy Biggs. Biggs sent Petitioner

23   to Kory Langhoefer, who put her in touch with Trump team lawyers. Burk was contacted by

24   Sidney Powell and Mike Flynn, who sent a security team to her home for several weeks. When

25   Petitioner was contacted by the FBI, Sidney Powell's assistant told Petitioner that Powell did not
26
     want Petitioner to speak with the FBI, that she would have her lawyers intervene. Instead, Powell
27
28
                                                     -7-
 1   sent retired FBI agents Ruben Iglesias and Tonya Coleman to Petitioners home to interview her.

 2   That interview was recorded but nothing was ever done.
 3
        At the direction of Jim Penrose, personal assistant to Mike Flynn and former Director at the
 4

 5   National Security Agency, members of the security team were told to steal Petitioners iPhone

 6   which contained the Koch confession and other recordings including a recording of Penrose.

 7   Petitioner's flash drives were also stolen. Petitioner had secured backups of all stolen recordings
 8
     and data. On January 11, 2021, Former Homicide Detective Geoffrey Flohr who was providing
 9
     personal security detail for Mike Flynn at the time, told Burk that her phone had turn up in a bag
10
     at the Willard Hotel in D.C. Flohr sent a picture of it and said he would get to the bottom of the
11
     theft of her phone. Geoffrey Flohr told Petitioner her life was at risk if she continued to talk about
12

13   the plane and Koch confession. Flohr is willing to testify. (Ex F).

14
15
16
                                                ARGUMENT
        Pursuant to Federal R. Civ. Proc. 65(b), this Court may issue a temporary restraining order
17
18   without notice if; (A) specific facts in an affidavit or a verified complaint clearly show that

19   immediate and irreparable injury, loss~ or damage will result to the movant before the adverse

20   party can be heard in opposition~ and (B) the movant's a11orney certifies in \\iTiting any effo1is
21
     made to give notice and the reasons why it should not be required.
22
                       USE OF GLOVES RESTRICTED IN AUDIT CONTRACT
23
        Petitioner will suffer in-eparable harm if the audit is allowed to continue without safeguard in
24
     place to protect evidence from destruction. On April 22, 2021, Petitioner emailed Senate Attorney
25
26   Kory Langhoefer regarding the spoliation of evidence and her SCOTUS case (which he was

27   aware of). Langhoefer replied that he would have the audit team wear gloves. (Ex G).

28
                                                     -8-
 1        Petitioner later received a message from Josh Barnett who has been working directly with

 2   the audit team and told Petitioner that the contract with the audit company excludes the use of
 3
     gloves during the audit and to use gloves would breach the contract. (Ex H). Petitioner initially
 4
     believed that even with gloves the fingerprint evidence would be spoiled. However, after
 5
     consulting with a forensic expert Petitioner has learned that glove use is one measure that could
 6

 7   be put in place to protect the ballots from spoliation for her case, which would allow the audit to

 8   go forward without spoliation.

 9       On April 24, 2021, Petitioner emailed Senate Counsel inquiring if they were actually wearing·

10
     gloves. (Ex. H). On April 26, 2021, auditors were observed handling ballots without gloves.
11
     Petitioner sent a second request to Counsel informing him the auditors are not wearing gloves.
12
     Despite Petitioners request for gloves and intervention to prevent spoliation, the audit is
13
     continuing without the use of gloves or any other efforts to protect the ballots for Petitioners
14

15   pending Federal case. This can be viewed on the livestream cameras at https://azaudit.org/ All of

16   the Respondents Counsel knew of Petitioners pending case and evidence prior to the negotiation

17   of the contract to prohibit the use of gloves during the audit.
18

19

20
21

22
23
24

25
26

27

28
                                                     -9-
 1       Pursuant to 18 U.S. Code § 1519 Destruction, alteration, or falsification of records in Federal

 2   investigations; "Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or
 3
     makes a false entry in any record, document, or tangible object with the intent to impede,
 4
     obstruct, or influence the investigation or proper administration of any matter within the
 5
     jurisdiction of any department or agency of the United States or any case filed under title 11, or
 6

 7   in relation to or contemplation of any such matter or case, shall be fined under this title,

 8   imprisoned not more than 20 years, or both.

 9
         The 2020 election ballots being handled and spoiled during the audit without safeguards fo
10
     place directly intetferes with the proper administration of justice in Petitioners U.S. Supreme
11
     Court case. Petitioner is not working on behalf of anyone and has personally spent $15,000 in
12

13   costs and six months of significant time and effort to the detriment of her law school GPA (for

14   which she was in the top 15% of her class prior to her election contest case) pursing her request

15   for relief and getting to the truth. Petitioner has also gone into personal debt doing so. If the audit
16
     is allowed to continue as it is currently being conducted without safeguards in place, Petitioner
17
     will suffer direct and irreparable harm. Petitioner did not request monetary relief in her election
18
     challenge or U.S.C. §1983 claim for vote denial and vote suppression. She simply asked as a
19

20   remedy for access to the ballots under AR S. 16-677 and a Court hearing and intervention to get

21   to the truth. By spoiling the evidence and ensuring that even if the SCOTUS were to remand the

22   case and she obtained relief, the evidence would be spoiled by the Respondents current active
23
     effort resulting in irreparable harm.
24

25          RESPONDENTS HAVE ENGAGED IN ACTIVE SPOILATION AND
     ARE CONTINUING TO DO SO IN VIOLATION OF FEDERAL LAW COLLECTIVELY
26        AND ACTIVELY REQUIRING PROMPT EMERGENCY INTERVENTION
27
28
                                                     - 10 -
 1   a. Respondent Gallardo and the Board of Supervisors are responsible for the Maricopa
     County Election Center and while the audit and Petitioners case have been pending, active
 2   destruction of 2020 election related documents has been taking place.
 3
        Respondent Gallardo, along with his colleagues are responsible for oversight of the staff at the
 4
     Maricopa County Election Center. He is also a named Defendant in Burk's SCOTUS case.
 5
        On March 5, 2021, at approximately I0:45a video camera footage from the election center
 6
 7   shows a County employee tossing a yellow DHL bag of shredded material into the dumpster. (Ex.

 8   __, still shot of video).

 9        On March 5, 2021, shortly after hand delivering her U.S. Supreme Court case documents to
10   the attorneys representing the Arizona Democrat Party in the action trying to stop the audit (also
11
     representing Defendant Hobbs in Petitioner's Supreme Court case), she went by the Election
12
     Center. Burk noticed the warehouse door open with pallets of what appeared to be unsupervised
13
     ·ballots. The pallets appeared similar to the photo Plaintiff Gallardo's colleague Supervisor Jack
14

15   Sellers provided to the Senate the day before, which was published in the newspaper. During the

16   March 5, 2021 visit, Burk took photos of the warehouse from the open, unrestricted, public access

17   area, which captured the blue dumpsters. Burk did not look inside the dumpsters at that time. (Ex.
18
     I, letter photo from Sellers and photos taken by Burk).
19
        When Burk showed Earl Shafer her pictures he told her the election center staff which Plaintiff
20
     Steve Gallardo and the other Board of Supervisors oversee, were likely destroying documents and
21

22   evidence.

23      The following day on March 6, 2021, Burk returned with Earl Shafer to the unrestricted, open,

24   public access area. Burk found the yellow bag in the dumpster which had been discarded. Shafer
25   retrieved the bag from the dumpster. Shafer and Burk later examined the contents. Shafer
26
     prepared a white board displaying what appear to be 2020 General Election ballots. Burk took
27
     photographs and shared the photos. The yellow bag also contains documents which appear to be
28
                                                    - 11 -
 1   completed voter registration forms, logs, original birth and death certificates with raised

 2   embossing, among other documents. (Ex. J, photos).
 3
         Federal law 52 U.S. C. §20701 requires, "Every officer of election shall retain and preserve,
 4
     for a period of twenty-two months from the date of any general, special, or primary election of
 5
     which candidates for the office of President, Vice President, presidential elector.. .all records
 6
 7   and papers which come into his possession relating to any application, registration, payment of

 8   poll tax, or other act requisite to voting in such election, except that, when required by law,

 9   such records and papers may be delivered to another officer of election. .. Any officer of
10
     election or custodian who willfully fails to comply with this section shalJ be fined not more than
11
     $1,000 or imprisoned not more than one year, or both. ( Pub. L. 86-449, title III, §301. May 6.
12
     1960, 74 Stat. 88 .) 11
13

14

15       Shafer and Burk then gave the yellow bag to Daryl Colvin who then mailed the contents to

16   former Marine Officer James Curtis for safekeeping. Curtis was on the phone with Shafer and

17   Burk as they drove to the Election Center, when the bag was found and on the way home after it
18
     was retrieved. Curtis has managed property on behalf of the U.S. Government and conducted
19
     investigations in his role as both a Marine Officer and Contractor for 20 years. Burk proffered the
20
     shredded bag to the U.S. Supreme Court for constructive possession with James Curtis retaining
21
     actual possession on behalf of the Courts until a final decision from all Courts in Burks case have
22
23   been rendered.

24   b. Respondent Senators Petersen Knew of Petitioners Evidence Since November and Still

25   Actively Engaged in Negotiating a Contract with CyberNinjas Which He Knew or Should
26
     Have Known Would Engage in the Active Spoilation of Petitioners evidence.
27

28
                                                    - 12 -
 1      Respondent Warren Petersen refused to investigate Petitioner's election fraud allegations in
 2   December 2020. The audio recorded confession of Koch admitting to taking fraudulent ballots
 3
     into the Maricopa County election center was sent to Defendant Warren Petersen via text message
 4
     (prior to the certification of the election) on November 25, 2020 at 10:45am. (Ex. K). In a phone
 5
     conversation at that time he told Petitioner that the Senate could not intervene because handling
 6

 7   election fraud matters were "best left to the Courts."

 8      Koch alleged that the plane used to transport the illegal ballots was in a hangar at Sky Harbor

 9   at the time he confessed. House Speaker Rusty Bowers told Burk that particular hanger is
10
     overseen and supervised by House Representative Travis Grantham. Bowers told Burk that
11
     Grantham signs off on all planes at that facility. Travis Grantham is a close associate and prior
12
     political running mate of Defendant Wan-en Petersen. Grantham has ignored Petitioner's request
13
     to discuss the plane.
14

15       On a phone call recorded by another individual who was also on the call, Arizona Senate

16   Republican Majority Whip Som1y Borelli told Petitioner Burk that they would not be doing the
17   audit if it weren't for him. He said the Arizona Attorney General's Office was uninterested in
18
     investigating election fraud and the ballots would evaporate if she gave them to them.
19
     https://www.azmirror.com/2021/03/11/top-gop-senator-shredded-ballots-will-evaporate-if-given-
20
     to-the-ag/
21
22       Senator Borelli told Intervenor Burk that if the high-level individuals involved in the election

23   fraud got to her first she would be killed, and she should give the shredded ballots to him. He told

24   her she should trust no one. Borelli told Petitioner, "This is the domino. This is the one domino
25   Arizona knocks over and we expose this corruption then the other states fall, too ... This is so high
26
     level, people, that they want this to go away ...They can try to silence you, you're a private
27
     citizen. They can't do anything to me. They can bully me al1 they want but they know they can't
28
                                                    - 13 -
 1   take me out ... [unless] they whack me or I have a suicide."

 2   https://www.azcentral.com/story/opinion/op-ed/laurieroberts/2021/03/11/arizona-senator-says-ag"
 3
     cant-trust-shredded-ballots/4654862001 /
 4
     c. Koch Alleged During His Confession To Direct Participation in the Election Fraud that
 5   Both Sides Are Working Together

 6      During the recorded confession, Burk asked Koch who was ultimately responsible for the
 7
     election rigging and why didn't he blow the whistle. Koch said he worked either directly for and
 8
     involved with County, State, and Federal agencies. He said those responsible for the "election
 9
     rigging" were 11 factions" within the government, but ultimately several international families with
10

11   "money and power" were controlling the operation at the top. He told Burk he was a member of

12   the Koch family and the families involved had more money and power than his family. He said he

13   did not blow the whistle because those involved were too powerful than anyone can stop. Burk
14
     told Koch she thought God could stop it. Koch said he did not believe in God.
15
       Burk ,vas also aware two \;\/eeks in advance that the vote which would not hold Maricopa
16
     County Board of Supervisors was engineered behind the scenes and confronted Bonelli about this
17
     during their recorded cal1. Jeremy Duda from the Arizona Minor posted the recorded
18

19   conversation and reported, "Borelli eventually hung up on the women after Burk alleged that a

20   failed, 15-15 vote in the Senate to hold the supervisors in contempt for defying the subpoenas was

21   actually engineered in a secret meeting held by GOP senators."
22
     https://www.azmirror.com/2021/03/l l/top-gop-senator-shredded-ballots-will-evaporate-if-given-
23
     to-the-ag/
24

25
        While it appears that the parties are at odds in the case to stop the audit, Koch asserted in his
26
     confession that those involved with the fraud and cover up are working together behind the scenes
27
     to defraud the general public. Respondents and Counsel interactions with Burk suggest at least
28
                                                    - 14 -
 1   some validity to Koch's statements. Additionally, in Majority Whip Sonny Borelli's statement

 2   directly to Petitioner that "high level II people are behind the fraud and want to see the whole thing
 3
     "go away," also offers some insight and motive behind the actions of individuals involved.
 4
 5
        Thus, Petitioner has gone above and beyond spending thousands of dollars of her own money
 6
     and time representing only the truth. Respondents and their Counsel individually and collectively
 7
     in part have been on actual, constructive, and inquiry notice since prior to even the certification of
 8
 9   the 2020 election in Arizona. Their actions demonstrate an intentional effort to engage in the

10   active destruction and spoliation of evidence. Petitioner also asserts the Maricopa County

11   Superior Court engaged in a procedural due process violation by allowing Respondents to present

12   their arguments including false representations opposing Petitioners position, rights, and interests
13
     without allowing her presence during such argument, then denied her motion to intervene to
14
     protect those rights. The actions by Government actors as described above have shattered
15
     Petitioner's faith in the system and government as she understood it prior to this experience.
16

17
                                               CONCLUSION
18

19

20   WHEREFORE, Petitioner respectfully requests that this Court enter an emergency exparte order;

21
22          1. Enjoining Respondents to temporarily halt the audit which is occurring in violation of
23
            Federal anti-spoliation laws.
24
25
            2. A bond should not be required as Respondents knew or should have known that the way
26
27          the proposed audit was structured would result in the spoliation of ballot access she sought

28
                                                    - 15 -
 1          under A.R.S. 16-677 in her case currently pending before the United States Supreme

 2          Couti.
 3
            3. Set this matter for a Show Cause Hearing to proceed with the audit in a manner that
 4
            does not engage in spoliation.
 5

 6
 7   I, Staci Burk, hereby declare tmder penalty of perjury that the above is true and correct to the best

 8   of my knowledge.

 9

10

11          Respectfully submitted this 27th day of April, 2021.

12

13

14

15
                                             By Staci Burk
16
                                             Staci Burk
17                                           2487 S. Gilbert# 106-609
                                             Gilbert, Arizona 85295
18
                                             ( 480) 343-4518
19
     ORIGINAL FILED and EFILED via TURBOCOURT to the Maricopa County Superior Court
20   this 27 th day of April, 2021;

21
     DISTRICT COURT OF ARIZONA
22   401 W. Washington St., Suite 130
     Phoenix, AZ 85003-2118
23   602-322-7200

24   COPIES of the foregoing MAILED/ESERVED this 27 t.h day of April, 2021;
25
     Roopali H. Desai (ASB# 024295)
26   D. Andrew Gaona (ASB# 028414)
     Kristen Yost (ASB# 034052)
27   rdesai@cblawvers.com
28
     agaona@cblawyers.com

                                                    - 16 -
 1   COPPERSMITH BROCKELMAN PLC
     2800 North Central Avenue, Suite 1900
 2
     Phoenix, Arizona 85004
 3   Telephone (602) 381-5478

 4   James E. Barton II (ASB# 023888)
     Jacqueline Mendez Soto (ASB# 022597)
 5   BARTON MENDEZ SOTO PLLC
 6   401 W. Baseline Road, Suite 205
     Tempe, Arizona 85253
 7   Telephone (480) 550-5165
     j ames@bartonmendezsoto.com
 8   j acqueline@bartonmendezsoto.com
 9
     Attorneys for Plaintiffs Arizona Democratic Party and Supervisor Steve Gallardo
10
     Thomas Basile (ASB# )
11   STATECRAFT LAW PLLC
     649 N. Fourth Avenue, Suite B
12   Phoenix, Arizona 85003
     Telephone (602) 362-0036
13
     tom@statecraftlaw.com
14
     Kory Langhoefer (ASB# )
15   STATECRAFT LAW PLLC
     649 N. Fourth Avenue, Suite B
16   Phoenix, Arizona 85003
     Telephone (602) 362-0036
17
     kory@statecraftlaw.com
18
     Attorneys for Karen Fann, Warren Petersen, and Ken Bennett
19

20   Alexander Kolodin (ASB#         )
21   3443 North Central Ave, Suite 1009
     Phoenix, Arizona 85012
22   Telephone: (602) 730-2985
     alexander.kolodin@kolodinlaw.com
23
     Chris Viskovic (ASB#        )
24   3443 North Central Ave, Suite 1009
25   Phoenix, Arizona 85012
     Telephone: (602) 730-2985
26   cviskovic@kolodinlaw.com

27
     Attorneyfor C)ber Ninjas Inc.
28
                                               - 17 -
 1
 2   By:
 3
 4

 5

 6
 7

 8
 9

10
11

12
13
14

15
16

17
18

19

20
21

22
23

24

25

26

27

28
           - 18 -
Exhibit B
Ball .ts at Sky ar                  r

         Geisler, Roger
         To 'stacigriffinburk yahoo.com·
         Mar 30 at 3:43 PM


Mrs. Burk, I am in receipt of your information provided to
the Arizona Attorney General's office about the Ballots at
Sky Harbor Airport. I would like to meet with you at a time
that is convenient to discuss your information. If you would
like to discuss this further I am available anytime to talk
about it Below is my phone number and address. I have
emailed you if you would like to send any information that
would help me to investigate your information~ My
understanding is that a person admitted to you the transfer
of ballots from Sky Harbor Airport to the Maricopa County
Election Center.

Thank you and hope to hear from you soon.

Roger Geisler

            ---..-~-----------
Special Agent
                     Office of the Attorney General
                     Special Investigations Section - Major
                     Fraud
                     4QQ5 N. Central Av~11i1e, Phoenix,.AZ
                     ~~004,
                     D esk .• q\)
                              L.-,,.,') 54,•, :;83-- f"
                                    4. ~-. 4 •.,/ ~ ~.. :,_ ·ax.• o
                                                                  c.(-) 11 ,...4-r, 48- Q"-.
                                                                        k.:, ~ . , n ~
                     www.azag~ggx
         Me
         To Geislerf Roger
         Mar 30 at 4:00 PM


Hello Mr. Geisler,

Yes. Thank you for reaching out I've been waiting to
hear back from your office on this since November. I
am happy to discuss it anytime.

I have been having some health issues lately, so we
will need to work around that as I receive specialty care
from UCLA and have been hospitalized out of State
and am not currently in Arizona~ I can still meet via
phone or zoom if that works for you.

On that note, I now have a case at the United States
Supreme Court because I could not get anyone to
investigate this issue prior this contact from you.

For the sake of a beginning, it would help if you
reviewed the documents I have filed in the Courts
(including the Supreme Court petition for certiorari and
my interview about these events with the Florence
Police)" The petition and audio recorded interview are
on   ~i...- .:m.1.. C.entu rt - Tru
          ...                          2 20 -
          Geisler, Roger
          To 'Staci Griffin-Burk•
          Apr 6 at 9:44 AM


I would prefer to wait until you are better. I don't want to
jeopardize any treatlnent for you.



         View more
       allots at Sky Harbor

         Geisler, Roger
         To Staci Griffin .. Burk*
         Apr 6 at 10:25 AM


If you think meeting at the hospital would not cause you any
undue stress we can come there to meet with you anytime.
 Please let me know if a personal meeting with you wiU work.
Thank you



          View more
        au     ts at Sky Har

          Me
          To Roger Geisler
          Apr 6 at ll:05 AM


In short what I am saying is, I don't think it will be any
less stressful to meet with you a week or six
months from now.

We might as well meet at the hospital where the
necessary cardiac equipment is available should that
stress cause further arrhythmias. Especially since my
underlying heart condition will not improve anytime in
the near future.


Sent from   Yaboo Mail for iPhont1



On l'uesday~ April 6, 2021 10:51 A. M'~ Staci Grfffin-Burk
                          '!


<;sJa~jgriffinburk(@yfJhoo.com> wrote:
Exhibit C
. Re:BaHots at Sky Harb()r
          mark brno
          To Staci Griffin ..f:3urk & 3 n1ore
          Today   at 9:38 AM


 Please direct official correspondence to
 mark.Brnovich azag.gov

 Sent from my iPhone

  On Apr 22, 2021, at 8:31 AM, Staci Griffin-Burk
  <Stacigriffinburk(@yahoo.com> wrote:


 · Hi Agent Geisler,

   I did not hear back from you regarding the meeting
   below* As I mentioned, we could meet at the hospital as
   I think we are pushing against the clock as far as
 . evidence collection~

  It is my understanding that the Senate is conducting an
  audit and will be allowing citizen volunteers to handle
  the paper ballots.

   As you are aware, my allegation is that a man
   confessed that.he and 0 his guys 0 removed illegal
   ballots from a plane and took them to the Maricopa
   County Election Center which eyewitnesses have also
   corroborated seeing him and his boss Shawn Wilson
 · working behind the line during tabulation of ballots.
   Request for lnterve.ntion before cri. ..
        Me
        stacigriffinburk@yahoo.com
        Show less

   To   mark.brnovich@azag.gov
        roger.geisler ~~ azag.gov
   CC   thebrno@gmaiLcom
 Date   Today at 11:29 AM


To be clear, the crime of tampering and spoliation of
evidence can be stopped by seeking an emergency
injunction in Superior Court. You have the resources
to do thise

Please take appropriate steps to protect election
integrity. Agent Geisler has the audio recorded
confession and the witness affidavits as they were
provided last month in a link. I am also willing to
provide a transcript and my own affidavit if necessary.

Thank you in advance for your assistance~


Sent from Yahoo Mail for iPhone




On Thursday, April 22, 2021, 11 :01 AM, Stact Griffin-Burk
<stacigriffi nburk@yahoo.com> wrote:


  View more
Exhibit D
SB: Staci Burk
SK: Scott Koch
ST: Somer Tolley

Partial Excerpt of Conversation recorded on November 16, 2020 at approximately 9pm

SB: Loaded stuff on the plane. 'Cause Josh has video of it.

SK: He's got video of someone loaded on that plane? I'd love to see that. Be cause I know two
agents that are standing there.

SB: Who are standing where?

SK: At the plane. When it's in Phoenix.

SB: The 8230?

SK: Yes. Those are my guys standing there.

ST: So if these guys are helping it he needs to know.

SB: Sheesh. Uh ...

ST: This just   got deep.

SB: But is Josh just makin' up a story? I mean that's 'cause he's got video. He sent me ...

ST: Do you remember what I said about Marco?

SB: He sent me- no but he sent me some video.

SK: Okay.

SK: I would love to see video of somebody loading stuff on that plane. If they can produce one.

SB: Well he ...

SK: I seriously doubt he can.

SB: He says he has it.

SK: Who?

SB: Josh Barnett. He s- he says he has it.
ST: You think he'll send it to you?

SB: I mean 'cause I'm thinking of - what he did send me and it doesn't show the loading of
something
on the plane.

SK: I put that Corvette on it nobody had loaded anything on that plane.

SB: What Corvette? Like that...

SK: The one sitting out there ..

SB: Oh that little-that's like a little ...

SK: No. My Corvette.

SB: Oh, your Corvette.

SK: I know nobody put anything on that plane. There were things unloaded from the plane. But
nothing loaded.

SB: What was unloaded from it?

SK: Ballots were unloaded.

SB: Okay.

SK: And they were shipped through UPS and FedEx here.

SB: To somewhere else?

SK: Las Vegas.

                          1
SB: I thought some of em went to the Maricopa County elections?

SK: Some of 'em did. Most of 'em went to Las Vegas.

SB: Okay. And so Jerry ...

V2: {Inaudible).

SB: So Jerry Moyer that gave the tip, right?
SK: I don't know that guy.

SB: He owns the i- Swift Aviation.

SK: Mmm

SB: How would you not know him if...

    1
SK: l ve- Swift Aviation doesn't really mean anything to me.

SB: Thaf s where the plane was.

SK: The plane was by Swift. No. Swift Aviation sits here ...

SB: Mm-hmm.

SK: Okay? The plane is sittin' here.

SB: Mm-hmm.

SK: But it's not technically at Swift. It has nothin' to do with Swift. They may have seen the
plane. They may be involved with the plane. But the plane is in the care of- the care of the
National Guard.

ST: So what about the 200 grand that he got dropped in from Korean Airlines?

SI<: My guess is he's full of shit.

SK: I don't trust the man.

SB: Because ... our government agency, we don't need to pay anybody. National Guard has
custody of the plane. The National Guard will have custody of the plane between Oregon and
Washington. All three of them.

ST: Can I ask you one question since now that you know about...

SB: So why are they jerkin' me around? Why are they tellin' me all this stuff and ...

SK: A lotta these people want be the center. They wanna have information. The problem is, the
information they don't want.

SB: Gotcha.

SK: ... the information they wanna have is dangerous as hell.
SB: Yeah. I mean i- I think I think Marco realizes that 'cause he's runnin 1 around video recording
th- all this

SK: Marco I don't know Marco but I know who Marco is. Because Marco is on our radar just like
everybody else.

ST: As a good guy or a bad guy?

SK: As somebody to watch.

ST: Okay but like somebody to watch like he's done things to make- because listen ...

SB: Well if..

SK: He- he gets involved in things that he shouldn't be involved in.

ST: Okay.

SB: Like the three per ... like an- anybody in the three percenters are in the groups are on the
watch list? Or no?

SK: No. There's certain people in the three percenters that are on our watchlist. They ... we are
watching them because they are bad people.

SB: Gotcha.

SK: They- they are they are not who they say they are. They have no interest in helping the
three percenters. They don't have the same values as the ...

SB: So the ..

SK: ... they are not,

SB: The three percenters are a good group.

SK: Overall.

ST: But Marco's not one ... of those guys that you're sayin' ...

SK: No.

ST: ...that he's just on a watch.
       1
SB: He s not a bad guy.

SK: If Marco gets close enough, they will shut him down. They- they have to make it look like he
did something illegal. If they put him in prison. If they have to- make him have a car accident.

SB: I mean that's always been the, the shadow government does that. You know, like, yeah.

ST: So, Biden has to get into office. Then- then the vaccine?

SB: So why is Biden? So they're controlling it.. it's the new world order. It's like they're getting
Biden ...

SK: They are going to ..

SB: So ... there's nothing ... so what if? So wh .. So did wh- who- how .. Did?

SB: So the ballots did jade the election in favor of Biden?

SK: Yes.

SK: In the legitimate election Trump won by a landslide.

SB: Sh- we .. you could tell by how many people show up at Trump ra ...

SK: Even California.

SB: Nuh-uh.

SK: He seriously won.

ST: I think California has always been a Republican, but because of the deep state ...

SB:Wow.

SK: If you notice, there's another thing- another thing that just happened that everybody's
neglecting to see. It's not about the election.

END OF RECORDING

DMB 12/10/2020
